                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Ste. 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: william.habdas@akerman.com
                                                             7   Attorneys for Nationstar Mortgage LLC and
                                                                 putative plaintiff U.S. Bank National
                                                             8   Association, as Trustee for the holders of the
                                                                 Specialty Underwriting and Residential
                                                             9   Finance Trust, Mortgage Loan Asset-Backed
                                                                 Certificates, Series 2006-BC3
                                                            10
                                                                                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                      DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                  NATIONSTAR MORTGAGE LLC                              Case No.: 2:16-cv-00571-APG-EJY
                                                            13
                                                                                        Plaintiff,                     STIPULATION AND ORDER TO
                                                            14                                                         EXTEND NATIONSTAR MORTGAGE
                                                                         vs.                                           LLC'S DEADLINE TO RESPOND TO
                                                            15                                                         SOMMERSET HOMEOWNERS
                                                                  SOMMERSET             HOMEOWNERS                     ASSOCIATION'S MOTION TO DISMISS
                                                            16    ASSOCIATION; ALESSI & KOENIG, LLC;
                                                                  LEODEGARIO D. SALVADOR D/B/A GDS                     (First Request)
                                                            17    FINANCIAL SERVICES,
                                                            18                          Defendants.
                                                            19

                                                            20   Nationstar Mortgage LLC and Sommerset Homeowners Association stipulate as follows:
                                                            21          Sommerset Homeowners Association moved to dismiss Nationstar's wrongful foreclosure and
                                                            22   breach of NRS 116 claims. (ECF No. 75.) Nationstar's deadline to respond to Sommerset's motion is
                                                            23   December 31. See Local Rule 7-2(b). To allow Nationstar adequate time to respond to the arguments
                                                            24   contained in Sommerset's motion and given the upcoming holidays and additional deadlines, Nationstar
                                                            25   and Sommerset stipulate to extending Nationstar's deadlines to respond to Sommerset's by fourteen days
                                                            26   or until January 14, 2020.
                                                            27   …
                                                            28   …

                                                                                                                  1
                                                             1          This is parties' first request for an extension of this deadline and is not being made for the purpose

                                                             2   of delay.

                                                             3          Dated December 23, 2019.

                                                             4
                                                                   AKERMAN LLP                                          LIPSON, NEILSON, P.C.
                                                             5

                                                             6     /s/ William S. Habdas                                /s/ Amber Williams
                                                                   DARREN T. BRENNER, ESQ.                              J. WILLIAM EBERT, ESQ.
                                                             7     Nevada Bar No. 8386                                  Nevada Bar No. 2697
                                                             8     WILLIAM S. HABDAS ESQ.                               AMBER M. WILLIAMS, ESQ.
                                                                   Nevada Bar No. 13138                                 Nevada Bar No. 12301
                                                             9     1635 Village Center Circle, Suite 200                9900 Covington Cross Drive, Suite 120
                                                                   Las Vegas, Nevada 89134                              Las Vegas, Nevada 89144
                                                            10
                                                                   Attorneys for Nationstar Mortgage, LLC               Attorneys   for       Sommerset       Homeowners
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                        Association
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                                  IT IS SO ORDERED.
                                                            14

                                                            15                                                  UNITED STATES DISTRICT COURT JUDGE
                                                                                                                Case No.: 2:16-cv-00571-APG-EJY
                                                            16
                                                                                                                DATED         12/27/2019
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                   2
